UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7690


JAKIEM LANCE WILSON,

                Petitioner - Appellant,

           v.

ROBERT HINES,

                Respondent – Appellee,

     and

NORTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-hc-02052-BO)


Submitted:   January 22, 2013               Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jakiem Lance Wilson, Appellant Pro Se.   Mary Carla Hollis,
Assistant  Attorney General,  Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jakiem       Lance    Wilson       seeks    to    appeal       the    district

court’s    order      denying      relief    on    his    28    U.S.C.      § 2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of    appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent      “a       substantial     showing         of    the    denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.     Cockrell,       537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Wilson has not made the requisite showing.                            Accordingly, we

deny his motion for a certificate of appealability, deny leave

to    proceed    in      forma     pauperis,      and    dismiss      the    appeal.         We

dispense      with       oral     argument     because         the    facts    and       legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3